Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 1 of 8




                               ANNEX
                                 17
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 2 of 8




                                Exhibit
                                  80
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 3 of 8



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 17-cv-60426-UU


   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.

                                                          /


                       DEFENDANT BEN SMITH’S RESPONSE TO PLAINTIFFS’
                              FIRST SET OF INTERROGATORIES

             Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Ben Smith (“Mr.

   Smith”), by and through its attorneys, hereby responds and objects as follows to Plaintiffs’ First

   Set of Interrogatories (the “Interrogatories”).

   Interrogatory No. 1. Please identify each individual providing information to answer these
   interrogatories.

   Response: All factual information in this document was provided by Mr. Smith.


   Interrogatory No. 2. Please identify when (including date and time) you learned that the
   Dossier was part of an investigation by any part(s) of the US Government.

   Response: Mr. Smith objects to this interrogatory to the extent it purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects in that

   the term “investigation” is not defined and is vague. Mr. Smith further objects to providing any

   information that is protected by Article 1, Section 8 of the New York State Constitution, Section

   79-h of the New York Civil Rights Law, the Florida State Constitution, Fla. Stat. 90.5015, the
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 4 of 8



   Texas State Constitution, Texas Civil Practices & Remedies Code § 22.021-22.027, the First and

   Fourteenth Amendments to the United States Constitution, and any other constitutional, statutory

   or common law privilege that protects journalists from disclosing information obtained during

   the course of their newsgathering activity (collectively, the “Reporter’s Privilege”).

          Subject to, and without waiving, the foregoing objections, Mr. Smith states that in

   December 2016 he learned from a source that there was a document containing allegations about

   Presidents Trump’s ties to Russia that had been written by a knowledgeable former British

   intelligence agent, the document was being reviewed by government officials, including Senator

   McCain, and that correspondence written several months earlier by Senator Harry Reid to FBI

   Director James Comey referred to the document. In or around December 2016, Mr. Smith came

   to believe that the documents shared with, and requested by the FBI, as reported by Mother

   Jones on October 31, 2016 was the same document referred to by the source, which is now

   known as the Dossier. On the afternoon of January 10, 2017, Mr. Smith came to believe that

   President, President-elect Obama, and other members of Congress had been briefed about the

   Dossier and became aware of more details concerning the handling of the Dossier by the FBI and

   intelligence agencies as described in a CNN report published at that time. Since January 10,

   2017 Mr. Smith has become aware of more details about investigations conducted by, among

   others, the FBI, intelligence agencies, committees of the United States House and Senate, and

   Special Counsel Robert Mueller, largely through numerous news reports over the ensuing year.

   Interrogatory No. 3. Please identify when (including date and time) Defendants learned that the
   Dossier was part of an investigation by any part(s) of the US Government.

   Response: Mr. Smith objects to this interrogatory to the extent it purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects in that

   the term “investigation” is not defined and is vague. Mr. Smith further objects to providing any
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 5 of 8



   information that is protected by the Reporter’s Privilege. Mr. Smith further objects to this

   interrogatory to the extent that it purports to impose obligations on him beyond the scope of his

   obligations under the Federal Rules of Civil Procedure, including by purporting to require him to

   provide information in his personal capacity on behalf of Defendant BuzzFeed, Inc.

   (“BuzzFeed”).

          Subject to, and without waiving, the foregoing objections, Mr. Smith states that with

   respect to him personally, see the response to Interrogatory No. 2. He does not know the date

   and time at which anyone else at BuzzFeed became aware of such investigations.

   Interrogatory No. 4. Please identify all facts that lead you to believe that the Dossier was part
   of an investigation by any part(s) of the US Government at the time that Buzzfeed published the
   Dossier on January 10, 2017 (including without limitation how you learned such facts).

   Response: Mr. Smith objects to this interrogatory to the extent it purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects in that

   the term “investigation” is not defined and is vague. Mr. Smith further objects to providing any

   information that is protected by the Reporter’s Privilege.

          Subject to, and without waiving, the foregoing objections, Mr. Smith states with respect

   to him personally, see the Response to Interrogatory No. 2.

   Interrogatory No. 5. Please identify all facts that lead Defendants to believe that the Dossier
   was part of an investigation by any part(s) of the US Government at the time that Buzzfeed
   published the Dossier on January 10, 2017 (including without limitation how Defendants learned
   such facts).

   Response: Mr. Smith objects to this interrogatory to the extent to purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects in that

   the term “investigation” is not defined and is vague. Mr. Smith further objects to providing any

   information that is protected by the Reporter’s Privilege. Mr. Smith further objects to this

   interrogatory to the extent that it purports to impose obligations on him beyond the scope of his
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 6 of 8



   obligations under the Federal Rules of Civil Procedure, including by purporting to require him to

   provide information in his personal capacity on behalf of BuzzFeed.

          Subject to, and without waiving, the foregoing objections, Mr. Smith states with respect

   to him personally, see the Response to Interrogatory No. 2.

   Interrogatory No. 6. For each redaction in the Dossier as it was originally published by
   Buzzfeed on or about January 10, 2017, please identify whether the redaction was in the Dossier
   when Buzzfeed received the Dossier or whether Buzzfeed made the redaction itself.

   Response: Mr. Smith objects to this interrogatory to the extent to purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects to

   providing any information that is protected by the Reporter’s Privilege.

          Subject to, and without waiving, the foregoing objections, Smith states with respect to

   him personally, Mr. Smith states that BuzzFeed redacted one name that appears on pages 30 and

   31 of the Dossier as originally published by BuzzFeed.

   Interrogatory No. 7. For each redaction in the Dossier that Buzzfeed made in the Dossier
   before originally publishing the Dossier on or about January 10, 2017, please identify: (a) what
   was redacted; (b) who made the decision to make the redaction; and (c) why the redaction was
   made.

   Response: Mr. Smith objects to this interrogatory to the extent to purports to require him to

   provide information that is not within his personal knowledge. Mr. Smith further objects to

   providing any information that is protected by the Reporter’s Privilege.

          Subject to, and without waiving, the foregoing objections, Smith states with respect to

   him personally, Mr. Smith states that (a) the name of an individual was redacted; (b) Mr. Smith

   made the decision to redact the individual’s name, and (c) because there were no specific

   allegations made about the individual.
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 7 of 8



   Interrogatory No. 8. Please identify all information in relating to how Christopher Steele is
   financing his legal fees arising from the publication of the Dossier (including, without limitation,
   legal fees arising from Plaintiffs and their associates’ lawsuit against Christopher Steele),
   including, without limitation, who is paying or helping to pay such legal fees.

   Response:      Mr. Smith has no knowledge of any information sought by this interrogatory.

                                                        Signed as to objections:

   Dated: January 9, 2018                               /s/ Katherine M. Bolger
                                                        Katherine M. Bolger
                                                        (admitted pro hac vice)
                                                        Nathan Siegel
                                                        (admitted pro hac vice)
                                                        Adam Lazier
                                                        (admitted pro hac vice)
                                                        Alison Schary
                                                        (admitted pro hac vice)
                                                        DAVIS WRIGHT TREMAINE
                                                        1251 Avenue of the Americas, 21st Floor
                                                        New York, NY 10020
                                                        Tel: (212) 489-8230

                                                        - and –

                                                        Roy Black
                                                        Jared Lopez
                                                        BLACK, SREBNICK, KORNSPAN &
                                                        STUMPF, P.A.
                                                        201 S. Biscayne Boulevard, Suite 1300
                                                        Tel: (305) 371-6421

                                                        Counsel for Defendants
Case 0:17-cv-60426-UU Document 428-17 Entered on FLSD Docket 02/08/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served via email on all

    counsel of record on the service list below on the 9th day of January, 2018.



                                                         /s/ Adam Lazier
                                                         Adam Lazier


                                           SERVICE LIST

    Matthew Shayefar
    Valentin D. Gurvitz
    BOSTON LAW GROUP, PC
    825 Beacon Street, Suite 20
    Newton Centre, Massachusetts 02459
    Telephone: 617-928-1806
    Facsimile: 617-928-1802
    matt@bostonlawgroup.com
    vgurvits@bostonlawgroup.com

    Evan Fray-Witzer
    CIAMPA FRAY-WITZER, LLP
    20 Park Plaza, Suite 505
    Boston, Massachusetts 02116
    Telephone: 617-426-000
    Facsimile: 617-423-4855
    Evan@CFWLegal.com

    Brady J. Cobb
    Dylan Fulop
    COBB EDDY, PLLC
    642 Northeast Third Avenue
    Fort Lauderdale, Florida 33304
    Telephone: 954-527-4111
    Facsimile: 954-900-5507
    bcobb@cobbeddy.com
    dfulop@cobbeddy.com
